

116 HRES 238 IH: Recognizing the cultural and historical significance of Nowruz.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 238IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. Lofgren (for herself, Ms. Haaland, Mr. Connolly, Mr. Khanna, Ms. Norton, and Ms. Speier) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the cultural and historical significance of Nowruz.
	
 Whereas Nowruz marks the traditional Iranian New Year, which originated in ancient Persia, and dates back more than 3,000 years;
 Whereas Nowruz, meaning a New Day, occurs on the vernal equinox and celebrates the arrival of spring; Whereas Nowruz symbolizes a time of renewal and community, it harkens the departure from the trials and tribulations of the previous year and brings hope for the New Year;
 Whereas Nowruz is celebrated by nearly 300,000,000 Iranians and other peoples all over the world, including in the United States, Iran, and other countries in Central Asia, South Asia, the Caucasus, Crimea, and the Balkan region;
 Whereas Nowruz is celebrated by Iranian-Americans of all backgrounds, including those with Baha’i, Christian, Jewish, Muslim, Zoroastrian, and nonreligious backgrounds;
 Whereas Nowruz serves to remind the United States of the many lasting contributions of the Persian civilization to the world and the noteworthy impact of Iranian-Americans to the social and economic fabric of society in the United States;
 Whereas Iranian-Americans continue to make contributions in all sectors of American public life, including as government, military, and law enforcement officials working to uphold the Constitution of the United States and to protect all people in the United States;
 Whereas Iranian-Americans maintain strong ties to the people of Iran and desire to see a democratic Iran that respects human rights;
 Whereas Congress supports the Iranian people’s right to freedom of expression and speech; and Whereas Nowruz embodies the tradition that each individual’s thinking, speaking, and conduct should always be virtuous, and the ideal of compassion for our fellow human beings regardless of ethnicity or religion, and connects the Persian New Year to the values of human rights: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the cultural and historical significance of Nowruz;
 (2)expresses its appreciation for the contributions of Iranian-Americans to society in the United States in observance of Nowruz;
 (3)recognizes the hopes and aspirations of all people, including the people of Iran for human rights and religious tolerance as embodied in the spirit of Nowruz;
 (4)commends the observance of the Nowruz holiday in both the United States and Iran, and strongly supports the right of all Iranians to exercise freedom of assembly, freedom of expression, and freedom of speech; and
 (5)wishes Iranian-Americans and the people of Iran and all those who observe this holiday a prosperous new year.
			